Order, so far as appealed, from, unanimously modified by reducing allowance to plaintiff’s attorneys to $250, one half to be paid within ten days after service of a copy of order, with notice of entry thereof, and the remaining half when the case first appears on the calendar for trial, and as so modified affirmed, without costs. This action was commenced in May, 1946, and should now proceed to trial so that there may be final determination on the merits without further delay. Present — • Martin, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ.